762 N.W.2d 507 (2009)
Geraldine BASKERVILLE, Petitioner-Appellant,
v.
RIVER ROUGE PUBLIC SCHOOLS BOARD OF EDUCATION, Respondent-Appellee.
Docket No. 137556, COA No. 285291.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the September 15, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.